Citation Nr: 0217275	
Decision Date: 12/01/02    Archive Date: 12/12/02

DOCKET NO.  94-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The appellant had active service from February 20, 1976 to 
March 31, 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a nervous condition.  A notice of 
disagreement was received in September 1993, and after 
issuance of a statement of the case, the substantive appeal 
was received in October 1993.

The veteran was notified of a hearing before the Board 
scheduled for June 1995, but failed to appear.  A hearing 
was also scheduled before the Board in November 2002, but he 
failed to appear.  Since there has been no motion filed or 
granted for a postponement or a new hearing, the Board will 
proceed with the processing of the case as if the request 
for hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704(d)(2002).


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2. An unappealed June 1992 RO rating decision, denied service 
connection for a nervous condition.  

3. Since the June 1992 RO decision, VA has  received evidence 
not previously of record that is cumulative or redundant 
of the evidence previously of record or is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The unappealed June 1992 RO rating decision, denying 
service connection for a nervous condition, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1992).

2. New and material evidence has not been submitted for the 
purpose of reopening the claim of entitlement to service 
connection for a nervous condition.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

The Board notes that by virtue of the rating decisions, 
statement of the case, and supplemental statements of the 
case, as well as other notices issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim. Additionally, in a 
detailed VCAA letter dated in July 2001, the veteran was 
advised of what evidence he needs to provide and what 
evidence VA will attempt to obtain for him to substantiate 
the claim.  This letter gave notice of what evidence the 
appellant needed to submit (private medical evidence) and 
what evidence VA would try to obtain (private and VA 
evidence, if identified and given release).  Hence, the 
veteran has been notified of what is needed to substantiate 
the claim, and who is responsible for providing that 
evidence.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or without giving the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Adjudication of this appeal, without remand to the 
RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Factual Background

The evidence submitted since the RO's June 1992 denial shows 
private hospitalization records from 1987 to 1993 for 
treatment of depression and alcohol abuse.  The examiner 
reported in a May 1987 private Psychiatric Assessment that 
the veteran denied any history of psychiatric 
hospitalization or treatment, but reported a long history of 
alcohol abuse for which he was first hospitalized in 1986.  
In another private hospitalization discharge summary dated 
in November 1987, a diagnosis of major depression, recurrent 
with psychotic features and substance abuse was noted.  
Treatment for auditory hallucinations were also noted.  In a 
1988 private hospitalization discharge summary, the veteran 
reported that he began to hear voices in 1976 while in the 
military.

Also submitted are VA medical records from 1992 to 1998, 
showing April 1992 to 1993 hospitalizations, with diagnosis 
and treatment of AXIS I schizophrenia, paranoid, alcohol 
dependence continuous.  Private hospital summaries and 
community medical center records show hospitalizations and 
treatment at various times from November 1986 to January 
1993.  Diagnosis was chronic schizophrenia with acute 
exacerbations, and alcohol abuse.

Also submitted was a Social Security Administration (SSA) 
decision for an award of Supplemental Security Income (SSI) 
which found that the veteran was disabled for the purpose of 
supplemental security income, from January 1, 1983 to 
January 26, 1984, when he returned to work.  Benefits were 
awarded from the date of application August 30, 1983 to 
January 26, 1984.  The decision found the veteran was 
disabled during this period due to multiple impairments 
which were identified in an OHA Psychiatric Review Technique 
Form as the presence of schizophrenic, paranoid and other 
psychotic disorders, affective disorders, catatonic or other 
grossly disorganized behavior, and paranoid depression.  In 
its Rationale section, the decision indicates that the 
veteran has a long history of having been treated for 
psychotic state and paranoid depression, and a long history 
of substance abuse.  The decision also noted that the 
schizophrenic disorder, singularly and without reference to 
the substance addiction disorder, would have rendered the 
veteran disabled during the relevant period.  The veteran 
asserted that this Social Security decision shows that he 
was mentally ill before 1983.

Beginning with a request of September 1996, the RO made 
exhaustive efforts to obtain the veteran's social security 
file and medical records that formed the basis for the SSI 
decision awarding benefits for the period January 1983 to 
January 1984.  The RO was redirected throughout various SSA 
offices in New York, Pennsylvania and Baltimore.  However, 
repeated requests for the veteran's files have been 
unsuccessful.  In a letter received in March 2001, the SSA 
indicated being unable to locate records for the veteran as 
requested by the RO.

In January 1998, the RO also requested mental hygiene 
records from Watson Army Hospital in Fort Dix where the 
veteran asserted he was treated during service from March 1, 
1976 to March 31, 1976.  It is noted in the file that no 
records were found.  

III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991 & Supp. 2002). The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that the revised regulations under 38 C.F.R. 
§ 3.156(a) only apply to claims to reopen received on or 
after August 29, 2001, and are thus inapplicable to the 
present claim, which was received in 1993.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Finally, if new and material evidence has been presented, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5103A. has been fulfilled.


The veteran essentially contends that he began hearing 
voices in service, and that his mental condition is causally 
related to his military service.  In its prior determination 
on the merits in June 1992, the RO noted that the service 
medical records showed that the veteran served for one month 
and eleven days.  On March 15,1976, he reported to the 
medical clinic complaining that he was unable to sleep at 
night.  He was discharged on March 31, 1976.  The separation 
examination was negative for any complaints that the veteran 
was hearing voices, or any diagnosis or treatment of a 
mental condition.

The Board finds that the newly submitted evidence, described 
above, is only new in the sense that it was not of record at 
the time of the RO's June 1992 rating decision.  It is not 
new in the legal sense because it is cumulative:  it tends 
to show the existence of a mental disorder in 1986 and 
later, a fact previously established.  The records generally 
show psychiatric treatment beginning as early as 1986, many 
years after service.  No records show treatment or the 
presence of a mental condition during the veteran's military 
service for the month of March 1976, or within the first 
post-service year.  These records are not material because 
they are not probative of the issue in question, that is 
they do not support the veteran's contentions that his 
mental condition began in military service, or is 
etiologically related to his military service.

In his statements, the veteran has claimed entitlement to 
service connection for his psychiatric condition and 
identified VA outpatient records and SSI records in support 
of the claim to reopen.  However, he has not provided any 
competent medical evidence concerning the incurrence or 
aggravation of a mental condition in 1976, during service.  
The SSI Decision documents a psychiatric disorder from 
August 1983, and alludes to a history of mental illness, but 
provides no facts linking the illness to military service in 
1976.  Therefore, neither his statements, nor the evidence 
discussed above, are so significant by themselves or in the 
context of the evidence previously of record that they must 
be considered to fairly decide the merits of the claim.  
Accordingly, reopening of the claim is not in order.


ORDER

Having determined that new and material evidence has not 
been submitted, reopening of the claim of entitlement to 
service connection for a mental condition is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

